Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-12-00251-CV

                                       WEBB COUNTY,
                                         Appellant

                                                v.

                               KHALEDI PROPERTIES, LTD.,
                                        Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2010CVT001589 D2
                            Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s March 26, 2012 order
on Webb County’s plea to the jurisdiction is REVERSED and judgment is RENDERED
dismissing Khaledi Properties, Ltd.’s cause against Webb County for want of jurisdiction.

      We ORDER appellant, Webb County, recover its costs of this appeal from appellee
Khaledi Properties, Ltd.

       SIGNED July 24, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice